
	

111 HR 3027 IH: Predisaster Hazard Mitigation Enhancement Program Act of 2009
U.S. House of Representatives
2009-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 3027
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to establish a grant program for predisaster hazard
		  mitigation enhancement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Predisaster Hazard Mitigation Enhancement Program Act of
			 2009.
		2.Predisaster
			 hazard mitigation enhancement
			(a)In
			 generalTitle II of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131
			 et seq.) is amended—
				(1)by redesignating
			 section 204 as section 205; and
				(2)by inserting after
			 section 203 the following:
					
						204.Predisaster
				hazard mitigation enhancement
							(a)PurposeThe purpose of this section is to provide
				grants to eligible entities to assist hazard mitigation strategies that save
				lives, improve the structural integrity of property affected by natural
				disasters, and provide hazard mitigation cost savings to the Federal Government
				and States.
							(b)Grants
				authorizedThe President may make grants, on a competitive basis,
				to eligible entities in accordance with this section.
							(c)ApplicationTo
				be eligible for a grant under this section, an eligible entity shall submit an
				application to the President in accordance with regulations issued by the
				President not later than 180 days after the date of enactment of the
				Predisaster Hazard Mitigation Enhancement Program Act of 2009.
							(d)Grant
				UsesA grant made under this section may be used only for the
				following:
								(1)To assist
				predisaster hazard mitigation improvements to residential property that is
				valued at an amount not exceeding $250,000.
								(2)To assist predisaster hazard mitigation
				improvements to business property that is owned or leased and operated by a
				small business concern and that is valued at an amount not exceeding
				$500,000.
								(3)To assist predisaster hazard mitigation
				improvements to residential rental property that is valued at an amount not
				exceeding the product of the total number of residential rental dwelling units
				in such property and $250,000.
								(e)Annual
				adjustment of amountsThe President shall adjust annually the
				amounts under subsection (d) to account for changes occurring in the preceding
				12-month period in the Consumer Price Index for All Urban Consumers (United
				States City Average) published by the Bureau of Labor Statistics of the
				Department of Labor.
							(f)Minimum
				standardsAn eligible entity that receives a grant under this
				section shall carry out any repair, construction, renovation, or retrofit
				assisted by such grant in accordance with the following:
								(1)Applicable
				standards of safety and sanitation.
								(2)Applicable codes,
				specifications, and standards of the International Building Code of the
				International Code Council or the NFPA 5000: Building Construction and Safety
				Code of the National Fire Protection Association.
								(3)Safe land use and
				construction practice standards that may be issued by the President after
				consultation with appropriate State officials.
								(g)Federal
				shareThe Federal share of the cost of mitigation activities
				carried out using amounts from a grant made under this section shall not exceed
				75 percent of the cost of the activities. If prior approval by the President is
				received, the value of in-kind contributions may be credited toward the
				non-Federal share of the cost of the activities.
							(h)Allocation of
				amountsOf the amounts appropriated for making grants under this
				section in a fiscal year, the President shall—
								(1)require eligible
				entities to allocate—
									(A)50 percent of
				grant amounts to programs that address the mitigation needs of single family
				housing units;
									(B)30 percent of
				grant amounts to programs that address the mitigation needs of multi-family
				housing units and residential rental dwelling units; and
									(C)20 percent of
				grant amounts to programs that address the mitigation needs of small
				businesses; and
									(2)allocate not less
				than 60 percent of all such amounts to mitigation programs relating to
				hurricanes.
								(i)Coastal Barrier
				Resources SystemGrants made under this section may not be used
				for projects located in the Coastal Barrier Resources System established under
				section 4 of the Coastal Barrier Resources Act (16 U.S.C. 3503).
							(j)DefinitionsIn this section, the following definitions
				apply:
								(1)Eligible
				entityThe term eligible entity means any of the 50
				States, the District of Columbia, any federally recognized Indian tribe, and
				any territory or possession of the United States that—
									(A)has an approved
				mitigation plan under section 322;
									(B)implements public
				awareness campaigns to encourage improvements to structures to mitigate hazards
				relating to natural disasters;
									(C)takes steps to
				encourage mitigation actions with respect to repetitive loss structures within
				the jurisdiction of such entity; and
									(D)if such entity has a State residual market,
				excludes from such State residual market any property located in the Coastal
				Barrier Resources System established under section 4 of the Coastal Barrier
				Resources Act (16 U.S.C. 3503).
									(2)Natural
				disasterThe term natural disaster has the meaning
				given such term under section 602.
								(3)PresidentThe
				term President means the President, acting through the
				Administrator of the Federal Emergency Management Agency.
								(4)Repetitive loss
				structureThe term repetitive loss structure has the
				meaning given such term under section 1370 of the National Flood Insurance Act
				of 1968 (42 U.S.C. 4121).
								(5)State Residual
				MarketThe term State residual market means a State
				plan that has established a reinsurance fund or has authorized the operation of
				a State residual insurance market entity or any State-sponsored provider of
				natural catastrophe insurance.
								(k)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $100,000,000 for each of fiscal years 2010 through
				2014.
							.
				(b)State homeowner
			 mitigation program supportSection 203(e)(1)(B) of such Act (42 U.S.C.
			 5133(e)(1)(B)) is amended—
				(1)at the end of
			 clause (ii) by striking or;
				(2)at the end of
			 clause (iii) by striking the period and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(iv)to support State programs that provide
				grants or loans to low income homeowners for use with respect to a primary
				residence for wind and flood inspections and for implementation of hazard
				mitigation
				improvements.
						.
				(c)Cooperative
			 storm buffer improvement studyThe Administrator of the Federal
			 Emergency Management Agency shall enter into appropriate arrangements with the
			 National Academy of Sciences, or a similar organization, to examine methods to
			 coordinate the functions of man-made storm buffers and natural storm buffers.
			 The study shall include an examination of large coastal communities and
			 smaller, high-priority, natural storm buffer communities.
			
